 

WHITE MOUNTAIN TITANIUM CORPORATION

 

STOCK OPTION PLAN

 

OPTION AGREEMENT

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION BECAUSE THEY ARE BELIEVED TO BE EXEMPT FROM REGISTRATION
UNDER SECTION 4(2) AND/OR 4(6) OF THE SECURITIES ACT OF 1933. THESE SECURITIES
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION.
NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY OTHER AUTHORITY HAS
PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OR THE ACCURACY OR ADEQUACY
OF THE INFORMATION PROVIDED TO THE INVESTORS. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE. INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE
COMPANY, AND THE RISKS,MERITS AND TERMS OF THIS OFFERING IN MAKING AN INVESTMENT
DECISION.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGA TED UNDER THE SECURITIES ACT, PURSUANT TO
REGTSTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.

 

WITHOUT COMPLIANCE WITH ALL APPLICABLE CANADIAN SECURITJES LEGISLATION, THE
SECURITIES REPRESENTED BY THIS AGREEMENT AND ANY SECURITIES ISSUED UPON EXERCISE
THEREOF MA Y NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED IN
CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT.

 

This Option Agreement is entered into between WHITE MOUNTAIN TITANIUM
CORPORATION (the "Company") and the Optionee named below pursuant to the Company
Stock Option Plan (the "Plan"), a copy of which is attached hereto, and confirms
that:

 

1. on August 31, 2007 (the "Grant Date");

 

2. Michael P. Kurtanjek (the "Optionee");

 

3. was granted the option (the "Option") to purchase 150,000 Common Shares (the
"Option Shares") of the Company;

 

4. for the price (the "Option Price") of $0.50 per share;

 

5. which shall be exercisable ("Vested") Immediately;

 

 

 

 

 

6. terminating on August 31, 2012 (the "Expiry Date");

 

all on the terms and subject to the conditions set out in the Plan. For greater
certainty, once Option Shares have become Vested, they continue to be
exercisable until the termination or cancellation thereof as provided in this
Option Agreement and the Plan.

 

By signing this Option Agreement, the Optionee acknowledges that the Optionee
has read and understands the Plan and agrees to the terms and conditions of the
Plan and this Option Agreement.

 

IN WITNESS WHEREOF the parties hereto have executed this Option Agreement to be
effective as of the 17th day of October, 2007.

 

OPTIONEE:   WHITE MOUNTAIN TITANIUM CORPORATION Michael P. Kurtanjek          
/s/ Michael P. Kurtanjek   /s/ Terese Gieselman Signature   Terese Gieselman,
Corporate Secretary       Attached: Stock Option Plan    

 



 

 

